DETAILED ACTION

Applicants’ response filed 6/24/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 9-10, 13-23, 26 and 27 are allowed. 
Terminal disclaimer filed has been approved. 
Application is allowed. 

Reasons for Allowance
Claims 1-4, 6, 9-10, 13-23, 26 and 27 are allowed. The following is an examiner’s statement of reasons for allowance.
Independent claim 1 is a memory device having a first memory cell array for storing N-bit data with corresponding peripheral circuit for controlling the first memory cell array and a second memory cell array for storing M-bit data along with a second corresponding peripheral circuit for controlling it. A controller generates calculation data by applying a weight stored in the first memory to sensing data in response to receiving the sensing data from an external sensor and store the calculation on the first or second memory area based on the weight. These concepts are not taught or fairly disclosed by the prior arts and therefore claim 1 along with respective dependent claims 2-4, 6, 9 and 10 are allowed. 
Independent claims 13 is a memory system with a first memory chip and a second memory chip that share an input/output bus. An external interface is connected to the input/output bus. Each memory chip has a first memory that store N-bit data along with a buffer circuit to perform programming and each memory chip has a second memory that store M-bit data with a second buffer circuit for programming. These concepts are not taught or fairly suggested as detailed in independent claim 13 along with respective dependent claims 14-19 and therefore are allowed. 
Independent claim 20 is an autonomous driving apparatus for autonomous driving of a vehicle. A sensor monitors first sensor area and in response to an event external of the vehicle transmits corresponding data. A second area is also monitored and in response to an external event data is generated. In response to the external events a processor is used to control movement of the vehicle. A memory device generates first calculation data by applying a first weight to the first sensing data and a generates a second calculation data by applying a second weight lower than the first weight to the second sensing data. The first calculation is stored in the first memory with N-bit data and the second calculation is stored in the second memory with M-bit data. These concepts are not taught or fairly suggested by the prior arts as detailed in independent claim 20 along with respective dependent claims 21-23, 26 and 27 and therefore are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112